Tilghman C. J.
delivered the opinion of the court.
It appears that the petitioner is an inhabitant of New Jersey, who was confined in the gaol of the county oí Northampton, by virtue of one capias and two executions from the court of common pleas. Several objections have been made to his discharge, of which it will only be necessary to consider two.
The first is, that he is not an inhabitant of this state; the second, that the process by virtue of which he i? confined did not issue from this court.
The act of assembly under which this petition is exhibited, extends relief to insolvent debtors in many instances in which none had been given before. The first section applies to persons not in confinement, who are not entitled to the benefit of the act, unless they have been inhabitants of the state for two years next before their application. The fourteenth section relates to persons arrested in execution in vacation. It requires no previous inhabitancy, but seems to be confined to those who are residing in the state; because the petition is to be “to any “judge of the supreme court, or the president or any two “judges of the court of common pleas for the county whére “ the debtor resides.” The eighteenth section is more extensive, and gives relief to “ all persons,” (inhabitants or not) “ that “ shall be in actual confinement by adversary process, without “ collusion with the plaintiff.” Those persons may “ at the next “ term after such confinement,” petition to be discharged, “ agreeably to the true spirit and meaning of the aforesaid sec- “ tions of this act.” On a law so loosely drawn, the court must put such a construction as is most reasonable, and least inconve*592nient. It appears to us that the obvious meaning of “ petitioning “ the court at the next term after confinement,” restrains the petitioner to the court by virtue of whose process he is confined. It is also the most convenient; for it would be attended with very great inconvenience to bring parties and witnesses to the supreme court from all parts of the state. If the law clearly gave the debtor a right to petition this court, the argument from inconvenience would be of no avail. But where the avoiding of inconvenience accords with the most natural construction of the words of the law, it is entitled to considerable weight.
We are of opinion, on the whole, that the case of the petitioner is not such as authorizes us to proceed on his petition, and he must be remanded to the custody of the sheriff of Northampton.
Petitioner remanded.